                                                                                                                U.O. uioiHJCTCOUf
                          Case 1:12-cr-00140-PB Document 77 Filed 03/03/20 Page 1 of 7
AO 24SC(Rev.09/19) Amended Judgment in a Criminal Case                                                                                      i&fisks(*))
                    Sheet 1
                                                                                                                        MAR 00 Jmii
                                           United States District Court
                                                                                                                         FILED
                                                             District ofNew Hampshire

              UNITED STATES OF AMERICA                                         AMENDED JUDGMENT IN A CRIMINAL CASE
                                     V.

                              Lisa BIron                                       Case Number: 12-cr-140-01 PB
                                                                               USM Number: 12775-049
Date of Original Judgment:                5/23/2013                            James H. Moir
                                          (Or Date ofLast AmendedJudgment)     Defendant's Attorney


THE DEFENDANT:
□ pleaded guilty to count(s)
□ pleaded nolo contendere to count(s)
  which was accepted by the coiul
[vf was foimd guilty on coimt(s)            1s-8s of the Superseding Indictment
   after a plea of not guilty.
The defendant is adjudicated guilty of these offenses:
Title & Section                     Nature of Offense                                                       Offense Ended             Count
18 U.S.C. 2423(a) and 2427      Transportation with intent to engage in criminal sexual activity            5/23/2013                  Is
18 U.S.C. 2551 (a) and 2256 Sexu^ Exploitation of Children                                                  5/23/2013                  2s-7s
18 U.S.C. 2252A(a)(5)(B)            Possession of child pornography                                         5/23/2013                  8s



       The defendant is sentenced as provided in pages 2 through                           of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
□ The defendant has been found not guilty on count(s)
□ Count(s)                                       □ is n are dismissed on the motion of the United States.


                   t notify the <                          ; attomey of material changes
                                                                                                             2/24/2020
                                                                                              sition of Judgment


                                                                               Signature of Judge
                                                                                           Paul Barbadoro
                                                                               Name and Title of Judge


                                                                               Date




   ♦Judgment amended to correct a condition of supervision.
                         Case 1:12-cr-00140-PB Document 77 Filed 03/03/20 Page 2 of 7
AO 24SC(Rev.09/19) Amended Judgment in a Criminal Case
                     Sheet 2 — Imprisonment                                                                 (NOTE:Identiiy Changes with Asterisks(*))
                                                                                                        Judgment—Page              of      -n
DEFENDANT: Lisa BIron
CASE NUMBER: 12-cr-140-01 PB

                                                            IMPRISONMENT


       The defendant is hereby committed to the custody ofthe Federal Bureau ofPrisons to be imprisoned for a
total term of:
480 months. This term of 480 months on Count One,360 months on Counts Two through Seven, and 120 months on Count
Eight. Ail such terms to run currently.




^      The court makes the following recommendations to the Bureau ofPrisons:
        That the defendant participate in a sex offender treatment program while incarcerated, if eligible.



        The defendant is remanded to the custody of the United States Marshal.

□       The defendant shall surrender to the United States Marshal for this district:

        □     at                                 □       a.m.     □    p.m.       on
        □     as notified by the United States Marshal.

□       The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
        □     before 2 p.m. on                                             .
        □     as notified by the United States Marshal.
        □     as notified by the Probation or Pretrial Services OfEce.


                                                                   RETURN

I have executed this judgment as follows:




        Defendant delivered on                                                           to


at                                                       with a certified copy of this judgment.




                                                                                                      UNITED STATES MARSHAL



                                                                           By
                                                                                                   DEPUTY UNITED STATES MARSHAL
                          Case 1:12-cr-00140-PB Document 77 Filed 03/03/20 Page 3 of 7
 AO 24SC(Rev.09/19) Amended Judgment in a Criminal Case
                      Sheet 3 — Supervised Release                                                      (NOTE: Identify Changes with Asterisks(*))
                                                                                                       Judgment—Page     3      of
DEFENDANT: Lisa Biron
CASE NUMBER: 12-cr-140-01 PB
                                                      SUPERVISED RELEASE

Upon release from imprisonment, you will be on supervised release for a term of:
 Life.




                                                     MANDATORY CONDITIONS

1.   You must not commit another federal, state or local crime.
2.   You must not unlawfully possess a controlled substance.
3.   You must refrain from any unlawful use ofa controlled substance. You must submit to one drug test within IS days ofrelease from
     imprisomnent and at least two periodic drug tests thereafter, as determined by the court.
         n The above drug testing condition is suspended, based on the court's determination that you pose a low risk offuture
              substance abuse,(check ifapplicable)
4.   □ You must make restitution in accordance with 18 U.S.C.§ 3663 and 3663A or any other statute authorizing a sentence of
          restitution,(checkfapplicable)
5.   Ef You must cooperate in the collection ofDNA as directed by the probation officer,(check tfexplicable)
6.       You must comply with the requirements ofthe Sex Offender Registration and Notification Act(34 U.S.C. § 20901, et seq.)as
         directed by the probation officer, the Bureau oflYisons, or any state sex offender registration agency in the location where you
       reside, work, are a student, or were convicted ofa qualifying offense,(check ifapplicable)
7.   □ You must participate in an approved program for domestic violence, (check ifapplicable)

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached page.
                         Case 1:12-cr-00140-PB Document 77 Filed 03/03/20 Page 4 of 7
AO 245C(Rev. 09/19) Amended Judgment in a Criminal Case
                    Sheet 3A—Supervised Release
                                                                                                       Judgment—^Page            of

DEFENDANT:           Lisa BIron
CASE NUMBER: 12-cr-140-01 PB


                                     STANDARD CONDITIONS OF SUPERVISION

As part ofyotir supervised release, you must comply with the following standard conditions of supervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed,report to the court about, and bring about improvements in your conduct and condition.

1.    You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
      release fiom imprisorunent, unless the probation officer instructs you to report to a different probation ofEce or within a different
      time frame.
      Afier initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
      when you must report to the probation officer, and you must report to the probation officer as instructed.
      You must not knowingly leave the federal Judicial district where you are authorized to reside without first getting permission from
      the court or the probation ofBcer.
4.    You must answer truthfully the questions asked by your probation officer.
5.    You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
      arrangements(such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying
      the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
      hours of becoming aware ofa change or expected change.
      You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer
      to take any items prohibited by the conditions of your supervision that he or she observes in plain view.
      You must work fiill time(at least 30 hours per week)at a lawful type ofemployment, unless the probation officer excuses you from
      doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
      you from doing so. Ifyou plan to change where you woik or anything about your work(such as your position or yourjob
      responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least 10
      days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
      becoming aware ofa change or expected change.
      You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
      convicted ofa felony, you must not knowingly communicate or interact with that person without first getting the permission ofthe
      probation officer.
9.    If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
10.   You must not own,possess, or have access to a firearm, ammunition,destructive device, or dangerous weapon (i.e., anything that
      was designed, or was modified for, the specific purpose ofcausing bodily injury or death to another person such as nunchakus or
      tasers).
11.   You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
      first getting the permission ofthe court.
12.   Ifthe probation officer determines that you pose a risk to another person (including an organization), the probation officer may
      require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact Ae
      person and confirm that you have notified the person about the risk.
13.   You must follow the instructions ofthe probation officer related to the conditions ofsupervision.



U.S.Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy ofthis
judgment containing these conditions. For further information regarding these conditions, see Overview ofProbation and Supervised
Release Conditions, available at: www.uscourts.eov.

Defendant's Signature                                                                                     Date
                         Case 1:12-cr-00140-PB Document 77 Filed 03/03/20 Page 5 of 7
AO 24SC(Rev.09/19) Amended Judgment in a Criminal Case
                   Sheet 3D — Supervised Release                                              (NOTE; Identiiy Changes with Asterisks(*))
                                                                                            Judgment—Page             of

DEFENDANT: Lisa BIron
CASE NUMBER: 12-cr-140-01 PB


                                       SPECIAL CONDIXIONS OF SUPERVISION


  The defendant shall participate in a program of mental health treatment as directed by the probation officer until such time
  as the defendant is released from the program by the probation officer. The defendant shall pay for the cost of treatment to
  the extent she's able as determined by the probation officer.

  The defendant shall participate in a sex offender assessment as directed by the supervising officer.

  The defendant must participate in a specialized sex offender treatment program. The defendant shall pay for the cost of
  treatment to the extent she is able as determined by the probation officer.

  The defendant must submit to polygraph examination as a containment strategy for the management of sex offenders.

  The defendant may not use sexually oriented telephone numbers or services.

 *The defendant shall not directly or indirectly contact the victim or any persons under the age of 18 except in the presence
 of a responsible adult who is aware of the nature of the defendant's background and current offense and who has been
 approved by the probation officer.

  The defendant shall neither possess nor have under her control any material depicting sexually explicit conduct as that
  term is defined in 18 U.S.C Section 2256(2)involving adults or children. This includes but is not limited to any matter
  obtained through access to any computer or any material linked to computer access devices.

  The defendant may not loiter within 100 yards of any schoolyard, playground, swimming pool, arcade or any other such
  place frequented by children.

  The defendant shall consent to a third-party disclosure to any employer, potential employer,community service site, or
  other interested party as determined by the probation officer of any computer-related restrictions that are imposed.

  The defendant is barred from the use of the Internet and all other media devices with interactive computer service as
  defined in 42 U.S.C Section 230(f) without the prior approval of the probation officer.

  The defendant shall consent to and cooperate with unannounced examinations of any computer owned or controlled by
  the defendant which may result In retrieval and copying of all data from the computer and any internal or extemal
  peripherals and may involve removal of such equipment for the purpose of conducting a more thorough inspection.

  The defendant shall submit her person, residence, office or vehicle to a search conducted by a U.S. probation officer in a
  reasonable time and in a reasonable manner based upon reasonable suspicion that contraband or evidence of a violation
  of condition of release may exist. Failure to submit to a search may be grounds for revocation. The defendant shall warn
  any other residents that the premises may be subject to searches pursuant to this condition.

  The defendant shall maintain a complete current inventory of her computer access including but not limited to any bills
  pertaining to computer access,telephone bills used for modem access, or other charges accrued in the use of a computer.

  The defendant shall submit a monthly record of computer use and bills to the probation officer and shall provide the
  probation officer with any on-line screen names or passwords she uses.

  The defendant shall not use any software designed for the purpose of encryption or wiping computer disk spaces and/or
  drive.

  The defendant shall consent to the installation of a system that will enable the probation officer or its designee to monitor
  computer use on any computer owned or controlled by the defendant. The defendant shall pay for the cost of installation of
  such system to the extent she is able as determined by the probation officer.
                         Case 1:12-cr-00140-PB Document 77 Filed 03/03/20 Page 6 of 7
AO 24SC(Rev.09/19) Amended Judgment in a Criminal Case
                    Sheet5 — Criminal Monetary Penalties                   (NOTE:Identify Changes with Asterisks(*))
                                                                                                    Judgment—Page        6   of         7
DEFENDANT: Lisa Biron
CASE NUMBER: 12-cr-140-01 PB
                                              CRIMINAL MONETARY PENALTIES

     The defendant must pay the following total criminal monetary penalties imder the schedule of payments on Sheet 6.
                   Assessment                Restitution                Fine                  AVAA Assessment*          JVTA Assessment**
TOTALS           S 800.00                $                          $                     $                         $


□ The detennination of restitution is deferred until                     . An Amended Judgment in a Criminal Case (AO 245C) will be
     entered after such determination.


□ The defendant shall make restitution (including community restitution) to the following payees in the amount listed below.

     If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in
     the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(1), all nonfederal victims must be paid
     before the United States is paid.

Name of Payee                                Total Loss***                        Restitution Ordered               Priority or Percentage




TOTALS                             S                         0.00             $                     0.00


□     Restitution amount ordered pursuant to plea agreement $

n     The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
      fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
      to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

n     The court determined that the defendant does not have the ability to pay interest, and it is ordered that:

      □ the interest requirement is waived for           □ fine       □ restitution.

      □ the interest requirement for the         □   fme     □ restitution is modified as follows:



 ' Amy, Vicky, and Andy Child Pomograplw Victim Assistance Act of 2018, Pub. L. No. 115-299.
 * Justice for victims of Trafficking Act of2015, I^b. L. No.       114-22.
*** Findings for the total amount of losses are required under Chapters 109A, i 10,1 lOA, and 113A of Title 18 for offenses committed on
or after September 13, 1994, but before April 23,1996.
                         Case 1:12-cr-00140-PB Document 77 Filed 03/03/20 Page 7 of 7
AO 24SC(Rev.09/19) Amended Judgment in a Crimina] Case
                    Sheet6—Schedule ofPayments                                                              (NOTB; Identify Changes with Asterisks(*))
                                                                                                       Judgment—Page                of
DEFENDANT: Lisa Biron
CASE NUMBER: 12-cr-140-01 PB


                                                  SCHEDULE OF PAYMENTS

Havitig assessed the defendant's ability to pay, paytnent of the total criminal monetary penalties shall be due as follows:

A    □ Lump sum payment of $            800.00               due immediately, balance due

          □    not later than                                   ,or
          □    in accordance with     □ C,       □ D,       □   E, or    □ F below; or

B    □    Payment to begin immediately (may be combined with            □ C,      □ D, or □ F below); or

C    □    Payment in equal                   (e.g., weekly, monthly, quarterly) installments of S                        over a period of
                      (e.g., months or years), to commence                  (e.g., 30 or 60 days) after the date of this judgment; or

D    □    Payment in equal                    (e.g., weekly, monthly, quarterly) installments of S                   over a period of
                       (e.g., months or years), to commence                  (e.g., 30 or 60 days) after release from imprisonment to a
          term of supervision; or

E    □    Payment during the term of supervised release will commence within              (e.g., 30 or 60 days) after release from
          imprisonment The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or

     n    Special instructions regarding the payment of criminal monetary penalties:




Unless the court has expressly ordered otherwise, if this Judgment imposes imprisonment, payment of criminal monetary penalties is due
during the period of imprisonment All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons'
Inmate Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.




□    Joint and Several

     Case Number
     Defendant and Co-Defendant Names                                              Joint and Several                  Corresponding Payee,
     (including defendant number)                        Total Amount                    Amount                            if appropnate.




□    The defendant shall pay the cost of prosecution.

□    The defendant shall pay the following court cost(s):

□    The defendant shall forfeit the defendant's interest in the following property to the United States:



Payments shall be applied in the following orden (I) assessmentj[2) restitution principal. (3) restitution interest, (4) AVAA assessment, (S)
fine principaL (6) fihe interest, (7) community restitution, (8) JVTA assessment, (9) penalties, and (10) costs, including cost of prosecution
and court costs.
